IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,891




EX PARTE WULFRANO YANEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-03-05875-MCRAJA-A IN THE 365TH DISTRICT COURT
FROM MAVERICK COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
marijuana and sentenced to nine years’ imprisonment.  He did not appeal his conviction.
            Applicant contends that his trial counsel rendered ineffective assistance because counsel
failed to file a motion for the suspension of further execution of his sentence within 180 days so that
Applicant could be considered for community supervision.  Applicant asserts that he was denied the
benefit of his plea bargain and his plea was rendered involuntary.
            The trial court has determined that trial counsel was ineffective in that counsel failed to file
a motion for the suspension of further execution of his sentence within 180 days so that Applicant
could be considered for community supervision and that such ineffective representation prejudiced
applicant.    Applicant is entitled to relief.
            Relief is granted.  The judgment in Cause No. 06-03-05875-MCRAJA in the 365th Judicial
District Court of Maverick County is set aside, and Applicant is remanded to the Maverick County
Sheriff to answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
 
Delivered:       April 9, 2008
Do Not Publish